429 F.2d 1318
Richard Lorne HUNT, Petitioner-Appellant,v.Frank A. EYMAN, Warden, Arizona State Prison, Respondent-Appellee.
No. 24636.
United States Court of Appeals, Ninth Circuit.
Aug. 3, 1970, Rehearing Denied Aug. 24, 1970.

Richard Lorne Hunt, in pro. per.
Carl Waag, Deputy Atty. Gen., Gary K. Nelson, Atty. Gen., Thomas M. Tuggle, Asst. Atty. Gen., Phoenix, Ariz., for respondent-appellee.
Before KOELSCH and CARTER, Circuit Judges, and HALL,1 District judge.
PER CURIAM.


1
The application manifests that petitioner is not entitled to the soughtfor writ of habeas corpus.  Thus the district did not err in denying habeas relief without issuing an order to show cause and conducting an evidentiary hearing.


2
In his application, petitioner charged that his attorney in the state criminal action, (1) made a perjurious statement in support of a motion to postpone the trial-- the statement being that counsel had diligently attempted to secure a prospective expert witness when in fact petitioner was the person who did so; (2) stipulated that petitioner was previously convicted of a felony,2 (3) put up only a perfunctory defense in that the trial extended over a period of only two hours instead of two and onehalf days as estimated; and (4) after trial, exchanged pleasantries with a prosecution witness.


3
Additionally, petitioner asserted that the Arizona state courts had arbitrarily rejected all his post conviction petitions for relief.


4
These allegations, even if true, show no deprivation of a constitutional right.


5
The judgment is affirmed.



1
 Honorable Peirson M. Hall, United States District Judge, Los Angeles, sitting by designation


2
 The Supreme Court of Arizona granted appellant relief as to his admission of the existence of this felony conviction, by declaring he was unlawfully sentenced as a recidivist.  (Arizona Supreme Court, H-273-2, April 11, 1968)